

EXHIBIT 10.3


Caterpillar Inc.
2006 Long-Term Incentive Plan
Restricted Stock Units


March 5, 2012


If you were awarded restricted stock units (“RSUs”) on March 5, 2012 (the “Grant
Date”) pursuant to the Caterpillar Inc. 2006 Long-Term Incentive Plan (the
“Plan”), this document specifies the material terms and provisions applicable to
such restricted stock unit award (the “RSU Award”).* 


Vesting
The RSU Award is subject to a three-year cliff-vesting period. The RSU Award
will become fully vested on the third anniversary of the Grant Date (the
“Vesting Date”). If you terminate employment prior to the Vesting Date for any
reason other than long-service separation, disability, death or in connection
with a change of control (as described more fully below), the RSU Award will be
forfeited.


Upon vesting of the RSU Award, you will receive unrestricted shares of common
stock of Caterpillar Inc. (the “Company”) equal to the number of RSUs. For
example, if you were granted 250 RSUs, you will receive 250 shares of Company
common stock as of the Vesting Date, less any shares withheld to satisfy any
applicable income and payroll tax withholding requirements.


Voting Rights
During the period between the Grant Date and the Vesting Date (the “Restriction
Period), you are not entitled to any voting rights with respect to the RSUs.
From and after the date shares are actually issued, you then will have full
voting rights with respect to those shares.


Dividends and Other Distributions
During the Restriction Period, you will not receive dividends or any other
distributions (e.g., dividend equivalents) with respect to the RSU Award. From
and after the date shares are actually issued, you then will have dividend
rights with respect to those shares.


Termination of Employment
Your termination of employment with the Company and its subsidiaries prior to
the Vesting Date will impact the RSU Award as follows:


•
Long-Service Separation

If your employment with the Company and/or any subsidiary or affiliate
terminates by reason of long-service separation, to the extent that you were
continuously employed by the Company and/or any subsidiary or affiliate for six
months immediately following the Grant Date, your RSU Award will become fully
vested and shares of Company common stock will be issued to you as soon as
administratively practicable following: (1) the Vesting Date; or (2) the date
which is six months following the date of your termination of employment (the
“Six-Month Date”), if the Six-Month Date is earlier than the Vesting Date. In no
event, however, will the shares be issued later than March 15th of the calendar
year immediately following the calendar year during which the Vesting Date or
the Six-Month Date occurs, as applicable. For purposes of this RSU Award,
“long-service separation” means termination of employment after attainment of
age 55 with 5 or more years of company service.





1

--------------------------------------------------------------------------------











•
Disability

If your employment with the Company and/or any subsidiary or affiliate
terminates by reason of disability (as defined in the Plan), your RSU Award will
become fully vested and shares of Company common stock will be issued to you as
soon as administratively practicable following: (1) the Vesting Date; or (2) the
date which is six months following the date of your termination of employment
(the “Six-Month Date”), if the Six-Month Date is earlier than the Vesting Date.
In no event, however, will the shares be issued later than March 15th of the
calendar year immediately following the calendar year during which the Vesting
Date or the Six-Month Date occurs, as applicable.


•
Death

If your employment with the Company and/or any subsidiary or affiliate
terminates by reason of death, your RSU Award will become fully vested and
shares of Company common stock will be issued to your beneficiary or your estate
(as applicable), as soon as administratively practicable following the date of
your death but in no event later than March 15th of the calendar year
immediately following the calendar year during which your death occurs.


•
Change of Control

In the event that a change of control of the Company occurs during the
Restriction Period and your employment is terminated either without cause or for
good reason within 12 months of such change of control, then to the extent that
you were continuously employed by the Company and/or any subsidiary or affiliate
for six months immediately following the Grant Date, your RSU Award will become
fully vested and shares of Company common stock will be issued to you as soon as
administratively practicable following: (1) the Vesting Date; or (2) the date
which is six months following the date of your termination of employment (the
“Six-Month Date”), if the Six-Month Date is earlier than the Vesting Date. In no
event, however, will the shares be issued later than March 15th of the calendar
year immediately following the calendar year during which the Vesting Date or
the Six-Month Date occurs, as applicable.


•
Other

If your employment with the Company and/or any subsidiary or affiliate
terminates prior to the Vesting Date for any reason other than long-service
separation, disability, death or in connection with a change of control, all
RSUs with respect to this RSU Award will lapse and shall be immediately
forfeited.


Transferability of Award
Subject to certain exceptions set forth in the Plan, the RSU Award may not be
assigned, transferred, pledged or hypothecated in any way. The RSU Award is not
subject to execution, attachment or similar process. Any attempt at such,
contrary to the provisions of the Plan, will be null and void and without
effect. Note that once a RSU Award vests and shares of Company common stock are
actually issued, you will have the ability to transfer those shares.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested benefits under the Plan will be paid upon
your death. If you do not designate a beneficiary, vested benefits payable
pursuant to the Plan upon your death will be paid to your estate.


Administration of the Plan
The RSU Award shall at all times be subject to the terms and provisions of the
Plan and the Plan shall be administered in accordance with the terms of, and as
provided in, the Plan. In the event of conflict between the terms and provisions
of this document and the terms and provisions of the Plan, the provisions of the
Plan shall control.





2

--------------------------------------------------------------------------------







Code Section 409A
It is intended that this RSU Award document and the administration of the RSU
award comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated and other official guidance issued
thereunder (“Code Section 409A”), to the extent applicable. The Plan and this
RSU Award document shall be interpreted and construed on a basis consistent with
such intent. Notwithstanding anything contained herein to the contrary, no
shares may be issued unless in compliance with Code Section 409A to the extent
that Code Section 409A applies. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this RSU Award document (and
thus the terms of the RSU Award) without your consent solely in order to
maintain an exclusion from the application of, or to maintain compliance with,
Code Section 409A. Your acceptance of this RSU Award constitutes acknowledgement
and consent to such rights of the Committee.


Tax Impact
Please refer to the Plan Prospectus for a general description of the U.S.
federal tax consequences of an RSU Award. You may also wish to consult with your
personal tax advisor regarding how the RSU Award impacts your individual tax
situation. Nothing contained in this RSU Award document or in the Plan
Prospectus shall be construed as a guarantee of any particular tax effect for
any benefits or amounts deferred or paid pursuant to this RSU Award document.


Withholding
The vesting of the RSU Award is a taxable event in many taxing jurisdictions. In
some countries, including the U.S., the company is required to withhold taxes
upon the taxable event. To satisfy this withholding obligation, the company will
withhold that number of shares that would satisfy the withholding obligation
from the shares otherwise to be delivered to you. The following conditions apply
to such withholding: (a) the value of the shares withheld must equal the
withholding obligation; and (b) the value of the shares withheld shall be the
Fair Market Value (as defined in the Plan) determined as of the vesting date.


Compliance with Securities Laws
The Company will take steps required to achieve compliance with all applicable
U.S. federal and state securities laws (and other laws, including registration
requirements) and with the rules and practices of the stock exchanges upon which
the stock of the Company is listed and the RSU Award is subject to the
requirements of such laws and rules.


Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.


Effect on Other Benefits
The RSU Award is not intended to and shall not impact the coverage of or the
amount of any other employee benefit plans in which you participate that are
sponsored by the Company and any of its subsidiaries or affiliates.


Acceptance of Award
Your acceptance of this RSU Award constitutes acknowledgement and consent to the
terms of the RSU Award as described in this RSU Award document.


Further Information
For more detailed information about the Plan, please refer to the Plan
Prospectus or the Plan itself. Copies of the Prospectus and the Plan can be
obtained from the Executive Compensation intranet Website at Cat @work under the
Compensation + Benefits tab. If you have any questions regarding your equity
compensation under the Plan, please contact Paul Gaeto, Director of Compensation
+ Benefits at (309) 675-5624.



3